Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2 and 10-11 have been canceled. Claims 14-20 have been added. Claims 3-9 and 12-20 are pending. Claims 3-9 and 12-20 have been examined. Claims 3-9 and 12-20 have been allowed.

Allowable Subject Matter
Claims 3-9 and 12-20 are allowed. The following is an examiner’s statement of reasons for allowance: 

As per claim 12, Anbaran, Slingerland, Sen, and Zangl do not teach determining a crustal layer having thickness (C) according to the equation recited in the claim, in combinations with other limitations as recited in the claim.

As per claim 13, Anbaran, Slingerland, Sen, and Zangl do not teach determining a sediment layer having thickness (S) according to the equation recited in the claim, in combinations with other limitations as recited in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129